Citation Nr: 0935708	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-36 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from  to July 1976 to July 
1996.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2006.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  

When this case was previously before the Board in October 
2006, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.  
The Board also notes that during the course of this appeal, 
the issue of service connection for cervical disc disease 
previously on appeal was granted.  Thus, the Board will not 
address this matter.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss disability in 
either ear.

2.  Diabetes mellitus was not present in service or within 
one year of the Veteran's discharge from service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, and the incurrence or aggravation of diabetes 
mellitus during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R.           
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in January 2003 and July 2006.  
Although the Veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought until after the initial adjudication of 
the claims, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the Veteran's claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.


Where a veteran served for 90 days in active service, and 
diabetes mellitus develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Bilateral Hearing Loss

The Veteran's essential contention is that he developed 
hearing loss as a result of noise exposure in service, 
including jet aircraft noise and shooting firearms.  He 
further contends that as a result, he suffers from problems 
such as difficulty hearing the television and conversations.

The Veterans treatment records note a few complaints of 
hearing loss.  There were no significant findings of hearing 
loss in May 1980 or June 1983.  However, in April 1996 the 
Veteran complained of hearing loss while watching the 
television with background noise.  Audiology testing revealed 
normal results except for mild sensorineural hearing loss at 
4000 hertz.  Post-service audiology records from the MacDill 
Air Force Base show continued high frequency hearing loss, 
but otherwise normal results.

The Veteran was afforded a VA audiology examination in March 
2009 to determine the extent of his hearing loss.  That 
examination yielded the following pertinent puretone 
thresholds:

Hertz (Hz)             500        1000        2000        
3000       4000
Right                      10            10            20            
20            20
Left                         10           10            20            
20            35

Speech discrimination was measured at 94 percent for the 
right ear and 94 percent for the left ear.  

Based on these findings, the Board concludes that the Veteran 
does not have hearing loss disability in either ear as 
defined by VA regulation.  Specifically, none of the auditory 
thresholds at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of the frequencies is not 26 decibels or 
greater; and the speech recognition scores are not less than 
94 percent.  See 38 C.F.R. § 3.385.

There is no contrary medical evidence of record.  The Board 
acknowledges the Veteran's statements, including his Board 
hearing testimony, that he has bilateral hearing loss 
disability and notes that he is capable of reporting his 
personal observations concerning his diminished hearing 
acuity.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, as a lay person without medical training, the 
Veteran is not qualified to determine whether he has 
sufficient hearing impairment to qualify as a disability for 
VA compensation purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, in view of the medical 
evidence demonstrating that he does not have bilateral 
hearing loss disability, service connection is not warranted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Diabetes Mellitus

The Veteran also contends that he is entitled to service 
connection for diabetes mellitus, as he believes this 
condition arose during service and that he displayed active 
symptomatology of the disease in service.

The Board notes at the outset that the Veteran's service 
treatment records do not show that he was diagnosed with 
diabetes mellitus while in service.  Post-service medical 
records from MacDill Air Force Base, Health Ways Regional 
Medical Center, and the Tampa General Hospital clearly 
demonstrate that the Veteran has been diagnosed and treated 
for diabetes mellitus since service.  These records indicate 
that the Veteran was diagnosed with type II diabetes mellitus 
in January 2000, nearly four years after his discharge from 
service.  

The record also contains a statement from Dr. A at Health 
Ways noting that the Veteran had been seen on numerous 
occasions for symptoms consistent with type II diabetes 
mellitus, including urinary frequency, fatigue and dry mouth.  
He noted that these symptoms date back as far as August 1, 
1996.  He stated that in his opinion, the Veteran suffered 
from early type II diabetes prior to August 1, 1996.  

During the Veteran's August 2006 Board hearing, he indicated 
that his records demonstrated low glucose levels and other 
symptoms of diabetes in service such as frequent urination.  
A statement from the Veteran's coworker V. E. notes that she 
worked with the Veteran both before and after he was 
diagnosed and treated for diabetes mellitus.  She observed 
that the Veteran, who used to be easily agitated, anxious, 
irritable, and unreasonable in service had been much more 
relaxed since his treatment following serivce.  She believed 
the Veteran's former behavior was due to his varied untreated 
blood sugar levels and related behavior changes.  Thus, she 
concluded that the Veteran suffered from diabetes mellitus 
during service.

The Veteran's claims file was also reviewed by a VA examiner 
for a medical opinion regarding the onset of the Veteran's 
diabetes mellitus.  After review, the examiner observed that 
all indications from the Veteran's claims file revealed that 
he was diagnosed with diabetes mellitus for the first time in 
January 2000.  The examiner also reviewed laboratory results 
of record from 1996 and 1998, which he noted failed to reveal 
any results indicating the presence of diabetes mellitus.  
Therefore, he opined, regardless of the Veteran's symptoms, 
if laboratory testing failed to reveal two consecutive 
readings of 126 on two consecutive days or a glucose 
tolerance indicative of diabetes mellitus, the diabetes 
mellitus did not exist until January 2000.  The examiner 
thereby concluded that there was no evidence of diabetes 
mellitus prior to January 2000.  

The Board acknowledges that there are competing opinions of 
record as to the onset of the Veteran's diabetes mellitus.  
While private physician Dr. A. found that the Veteran's 
demonstrated early diabetes as early as 1996, the VA 
physician concluded that diabetes mellitus did not exist 
until the Veteran's formal diagnosis in January 2000.  It is 
the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

In this case, the Board finds the opinion of the VA 
examiner's opinion to be more probative.  In so finding, the 
Board observes that the VA examiner's opinion was based upon 
a thorough review of the Veteran's claims files.  In 
addition, the examiner supported his conclusion with sound 
medical rationale, while at the same time discounted the 
private examiner's opinion by noting that clinical results 
did not evidence diabetes mellitus earlier than 2000, despite 
the Veteran's symptomatology.

On the other hand, the private examiner did not indicate that 
his opinion was based upon a review of the Veteran's entire 
claims file.  Moreover, he did not provide any medical 
rational for concluding that the onset of the Veteran's 
diabetes was earlier than January 2000, outside of pointing 
out the Veteran's symptoms.  Thus, while his opinion is 
competent evidence regarding the onset of the Veteran's 
diabetes mellitus, it is of little probative value and 
clearly less probative than the VA examiner's opinion.

The Board has also considered the Veteran's statements, as 
well as the statement from his coworker, evidence that the 
onset of symptomatology of diabetes began in service.  It is 
true that these lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, whether his 
diabetes mellitus was incurred in service is a medical 
question that the Veteran, as a layperson, is not competent 
to answer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In sum, the probative evidence of record does not indicate 
that the Veteran's diabetes mellitus was incurred during 
active service or manifested to a compensable degree within 
one year of active service.  Additionally, the probative 
evidence of records does not indicate any relation between 
any incident of active service and the Veteran's diabetes 
mellitus.  Accordingly, the Board must conclude that service 
connection is not warranted for the Veteran's diabetes 
mellitus.  In reaching this decision, the Board has 
determined that the benefit-of-the-doubt rule is not 
applicable to the claim because the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


